DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
An amplitude shift keying (ASK) demodulator for demodulating an input signal, comprising: 
a frequency filter configured to receive the input signal, wherein the frequency filter includes adjustable components configured to variably adjust a frequency response of the frequency filter in response to a first set of varying digital codes; 
a rectifier configured to rectify an output of the frequency filter, wherein the rectifier includes an adjustable current source configured to variably adjust a current consumption of the rectifier in response to a second set of varying digital codes.
Claims 2-7, 10, and 11 are also allowable by their dependence from claim 1.
As to Claim 12:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
An amplitude shift keying (ASK) demodulator for demodulating an input signal, comprising: 
a frequency filter configured to receive the input signal, wherein the frequency filter includes adjustable components configured to variably adjust a frequency response of the frequency filter in response to a first set of varying digital codes; 
a rectifier configured to rectify an output of the frequency filter, wherein the rectifier includes an adjustable current source configured to variably adjust a current consumption of the rectifier in response to a second set of varying digital codes.
Claims 13-21 are also allowable by their dependence from claim 12.
As to Claim 22:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
An amplitude shift keying (ASK) demodulator for demodulating an input signal, comprising:
a frequency filter configured to receive the input signal, wherein the frequency filter includes adjustable components configured to variably adjust a frequency response of the frequency filter in response to a first set of varying digital codes; 
a rectifier configured to rectify an output of the frequency filter, wherein the rectifier includes an adjustable current source configured to variably adjust a current consumption of the rectifier in response to a second set of varying digital codes.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849

/DIANA J. CHENG/Primary Examiner, Art Unit 2849